NO. 12-15-00015-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN RE: INNOVATION                                         §

RESOURCE SOLUTION, LLC,                                   §    ORIGINAL PROCEEDING

RELATOR                                          §
                                        MEMORANDUM OPINION
                                            PER CURIAM
         Innovation Resource LLC filed this original mandamus proceeding complaining of the
trial court’s January 12, 2015 order disqualifying its counsel. Calvin B. Smith and Connie M.
Smith, real parties in interest, subsequently filed a motion requesting that the trial court rescind
its January 12 order. By its order signed on February 27, 2015, the trial court granted the
Smiths’ motion, thereby rendering the issues in this proceeding moot. Accordingly, we dismiss
Innovation’s petition for writ of mandamus as moot.
Opinion delivered March 4, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                           MARCH 4, 2015


                                        NO. 12-15-00015-CV


                      INNOVATION RESOURCE SOLUTION, LLC,
                                     Relator
                                       V.
                          HON. DEBORAH OAKES EVANS,
                                   Respondent


                                       ORIGINAL PROCEEDING
                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by INNOVATION RESOURCE SOLUTION, LLC, who is the relator in Cause No. 3-42109,
pending on the docket of the 3rd Judicial District Court of Anderson County, Texas. Said
petition for writ of mandamus having been filed herein on January 21, 2015, and the same having
been duly considered, because it is the opinion of this Court that this original proceeding should
be dismissed as moot, it is therefore CONSIDERED, ADJUDGED and ORDERED that the said
petition for writ of mandamus be, and the same is, hereby DISMISSED AS MOOT.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.